Case 2:20-cv-08013-PSG-RAO Document 1 Filed 09/02/20 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Orlando Garcia,                           Case No.

12                Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: Americans With Disabilities
14      Sehan Los Angeles, LLC, a                 Act; Unruh Civil Rights Act
        California Limited Liability
15      Company;
        Jacob Yoonsup Hwang; and Does
16      1-10,

17                Defendants.

18
19          Plaintiff Orlando Garcia complains of Sehan Los Angeles, LLC, a

20    California Limited Liability Company; Jacob Yoonsup Hwang; and Does 1-10

21    (“Defendants”), and alleges as follows:

22
23      PARTIES:

24      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25    level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual

26    dexterity issues. He uses a wheelchair for mobility.

27      2. Defendant Sehan Los Angeles, LLC owned the real property located at

28    or about 3573 W 3rd St, Los Angeles, California, in August 2020.


                                             1

      Complaint
Case 2:20-cv-08013-PSG-RAO Document 1 Filed 09/02/20 Page 2 of 8 Page ID #:2




 1      3. Defendant Sehan Los Angeles, LLC owns the real property located at or
 2    about 3573 W 3rd St, Los Angeles, California, currently.
 3      4. Defendant Jacob Yoonsup Hwang owned Ship 4U Express located at or
 4    about 3573 W 3rd St, Los Angeles, California, in August 2020.
 5      5. Defendant Jacob Yoonsup Hwang owns Ship 4U Express located at or
 6    about 3573 W 3rd St, Los Angeles, California, currently.
 7      6. Plaintiff does not know the true names of Defendants, their business
 8    capacities, their ownership connection to the property and business, or their
 9    relative responsibilities in causing the access violations herein complained of,
10    and alleges a joint venture and common enterprise by all such Defendants.
11    Plaintiff is informed and believes that each of the Defendants herein,
12    including Does 1 through 10, inclusive, is responsible in some capacity for the
13    events herein alleged, or is a necessary party for obtaining appropriate relief.
14    Plaintiff will seek leave to amend when the true names, capacities,
15    connections, and responsibilities of the Defendants and Does 1 through 10,
16    inclusive, are ascertained.
17
18      JURISDICTION & VENUE:
19      7. The Court has subject matter jurisdiction over the action pursuant to 28
20    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22      8. Pursuant to supplemental jurisdiction, an attendant and related cause
23    of action, arising from the same nucleus of operative facts and arising out of
24    the same transactions, is also brought under California’s Unruh Civil Rights
25    Act, which act expressly incorporates the Americans with Disabilities Act.
26      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27    founded on the fact that the real property which is the subject of this action is
28    located in this district and that Plaintiff's cause of action arose in this district.


                                                2

      Complaint
Case 2:20-cv-08013-PSG-RAO Document 1 Filed 09/02/20 Page 3 of 8 Page ID #:3




 1
 2
 3      FACTUAL ALLEGATIONS:
 4      10. Plaintiff went to Ship 4U Express in August 2020 with the intention to
 5    avail himself of its services and to assess the business for compliance with the
 6    disability access laws.
 7      11. Ship 4U Express is a facility open to the public, a place of public
 8    accommodation, and a business establishment.
 9      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10    to provide wheelchair accessible paths of travel in conformance with the ADA
11    Standards as it relates to wheelchair users like the plaintiff.
12      13. Ship 4U Express provides paths of travel to its customers but fails to
13    provide any wheelchair accessible paths of travel.
14      14. A couple of problems that plaintiff encountered is that the ramp that
15    runs up to the entrance did not have a level landing. What is more, the ramp
16    had a slope that was too steep for plaintiff.
17      15. Plaintiff believes that there are other features of the paths of travel that
18    likely fail to comply with the ADA Standards and seeks to have fully compliant
19    paths of travel available for wheelchair users.
20      16. On information and belief, the defendants currently fail to provide
21    wheelchair accessible paths of travel.
22      17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
23    provide wheelchair accessible parking in conformance with the ADA
24    Standards as it relates to wheelchair users like the plaintiff.
25      18. Ship 4U Express provides parking to its customers but fails to provide
26    any wheelchair accessible parking.
27      19. A couple of problems that plaintiff encountered is that there were no
28    van-accessible parking spaces and there were slopes that exceeded 2.1% in


                                               3

      Complaint
Case 2:20-cv-08013-PSG-RAO Document 1 Filed 09/02/20 Page 4 of 8 Page ID #:4




 1    the parking space marked and reserved for persons with disabilities.
 2      20. Plaintiff believes that there are other features of the parking that likely
 3    fail to comply with the ADA Standards and seeks to have fully compliant
 4    parking available for wheelchair users.
 5      21. On information and belief, the defendants currently fail to provide
 6    wheelchair accessible parking.
 7      22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 8    personally encountered these barriers.
 9      23. As a wheelchair user, the plaintiff benefits from and is entitled to use
10    wheelchair accessible facilities. By failing to provide accessible facilities, the
11    defendants denied the plaintiff full and equal access.
12      24. The failure to provide accessible facilities created difficulty and
13    discomfort for the Plaintiff.
14      25. Even though the plaintiff did not confront the barrier, the sales counter
15    is too high and there is no lowered portion of the sales counter suitable for
16    wheelchair users. Plaintiff seeks to have this barrier removed as it relates to
17    and impacts his disability.
18      26. The defendants have failed to maintain in working and useable
19    conditions those features required to provide ready access to persons with
20    disabilities.
21      27. The barriers identified above are easily removed without much
22    difficulty or expense. They are the types of barriers identified by the
23    Department of Justice as presumably readily achievable to remove and, in fact,
24    these barriers are readily achievable to remove. Moreover, there are numerous
25    alternative accommodations that could be made to provide a greater level of
26    access if complete removal were not achievable.
27      28. Plaintiff will return to Ship 4U Express to avail himself of its services and
28    to determine compliance with the disability access laws once it is represented


                                              4

      Complaint
Case 2:20-cv-08013-PSG-RAO Document 1 Filed 09/02/20 Page 5 of 8 Page ID #:5




 1    to him that Ship 4U Express and its facilities are accessible. Plaintiff is
 2    currently deterred from doing so because of his knowledge of the existing
 3    barriers and his uncertainty about the existence of yet other barriers on the
 4    site. If the barriers are not removed, the plaintiff will face unlawful and
 5    discriminatory barriers again.
 6      29. Given the obvious and blatant nature of the barriers and violations
 7    alleged herein, the plaintiff alleges, on information and belief, that there are
 8    other violations and barriers on the site that relate to his disability. Plaintiff will
 9    amend the complaint, to provide proper notice regarding the scope of this
10    lawsuit, once he conducts a site inspection. However, please be on notice that
11    the plaintiff seeks to have all barriers related to his disability remedied. See
12    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13    encounters one barrier at a site, he can sue to have all barriers that relate to his
14    disability removed regardless of whether he personally encountered them).
15
16    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18    Defendants.) (42 U.S.C. section 12101, et seq.)
19      30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20    again herein, the allegations contained in all prior paragraphs of this
21    complaint.
22      31. Under the ADA, it is an act of discrimination to fail to ensure that the
23    privileges, advantages, accommodations, facilities, goods and services of any
24    place of public accommodation is offered on a full and equal basis by anyone
25    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26    § 12182(a). Discrimination is defined, inter alia, as follows:
27              a. A failure to make reasonable modifications in policies, practices,
28                 or procedures, when such modifications are necessary to afford


                                                5

      Complaint
Case 2:20-cv-08013-PSG-RAO Document 1 Filed 09/02/20 Page 6 of 8 Page ID #:6




 1                 goods,    services,    facilities,   privileges,   advantages,   or
 2                 accommodations to individuals with disabilities, unless the
 3                 accommodation would work a fundamental alteration of those
 4                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5             b. A failure to remove architectural barriers where such removal is
 6                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                 defined by reference to the ADA Standards.
 8             c. A failure to make alterations in such a manner that, to the
 9                 maximum extent feasible, the altered portions of the facility are
10                 readily accessible to and usable by individuals with disabilities,
11                 including individuals who use wheelchairs or to ensure that, to the
12                 maximum extent feasible, the path of travel to the altered area and
13                 the bathrooms, telephones, and drinking fountains serving the
14                 altered area, are readily accessible to and usable by individuals
15                 with disabilities. 42 U.S.C. § 12183(a)(2).
16      32. When a business provides paths of travel, it must provide accessible
17    paths of travel.
18      33. Here, accessible paths of travel have not been provided in conformance
19    with the ADA Standards.
20      34. When a business provides parking for its customers, it must provide
21    accessible parking.
22      35. Here, accessible parking has not been provided in conformance with the
23    ADA Standards.
24      36. When a business provides facilities such as sales or transaction counters,
25    it must provide accessible sales or transaction counters.
26      37. Here, accessible sales or transaction counters have not been provided in
27    conformance with the ADA Standards.
28      38. The Safe Harbor provisions of the 2010 Standards are not applicable


                                              6

      Complaint
Case 2:20-cv-08013-PSG-RAO Document 1 Filed 09/02/20 Page 7 of 8 Page ID #:7




 1    here because the conditions challenged in this lawsuit do not comply with the
 2    1991 Standards.
 3       39. A public accommodation must maintain in operable working condition
 4    those features of its facilities and equipment that are required to be readily
 5    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6       40. Here, the failure to ensure that the accessible facilities were available
 7    and ready to be used by the plaintiff is a violation of the law.
 8
 9    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
10    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
11    Code § 51-53.)
12       41. Plaintiff repleads and incorporates by reference, as if fully set forth
13    again herein, the allegations contained in all prior paragraphs of this
14    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
15    that persons with disabilities are entitled to full and equal accommodations,
16    advantages, facilities, privileges, or services in all business establishment of
17    every kind whatsoever within the jurisdiction of the State of California. Cal.
18    Civ. Code §51(b).
19       42. The Unruh Act provides that a violation of the ADA is a violation of the
20    Unruh Act. Cal. Civ. Code, § 51(f).
21       43. Defendants’ acts and omissions, as herein alleged, have violated the
22    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
23    rights to full and equal use of the accommodations, advantages, facilities,
24    privileges, or services offered.
25       44. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
26    discomfort or embarrassment for the plaintiff, the defendants are also each
27    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
28    (c).


                                               7

      Complaint
Case 2:20-cv-08013-PSG-RAO Document 1 Filed 09/02/20 Page 8 of 8 Page ID #:8




 1
 2           PRAYER:
 3           Wherefore, Plaintiff prays that this Court award damages and provide
 4    relief as follows:
 5        1. For injunctive relief, compelling Defendants to comply with the
 6    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 7    plaintiff is not invoking section 55 of the California Civil Code and is not
 8    seeking injunctive relief under the Disabled Persons Act at all.
 9        2. Damages under the Unruh Civil Rights Act, which provides for actual
10    damages and a statutory minimum of $4,000 for each offense.
11        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
12    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
13
      Dated: August 31, 2020           CENTER FOR DISABILITY ACCESS
14
15
                                       By:
16
17                                     _______________________
18                                            Russell Handy, Esq.
                                              Attorney for plaintiff
19
20
21
22
23
24
25
26
27
28


                                             8

      Complaint
